            Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 Xiao Qiu                                       : CIVIL ACTION NO. __________
 2000 Veterans Highway, Apt B22                 :
 Levittown, PA 19056                            :
                                                :
                        Plaintiff,              : JURY TRIAL DEMANDED
                                                :
        v.                                      :
                                                :
 AstaTech, Inc.                                 :
 2525 Pearl Buck Road                           :
 Bristol, PA 19007                              :
                                                :
                        Defendant.              :


                                COMPLAINT – CIVIL ACTION

       Plaintiff, Xiao Qiu (“Plaintiff”), by and through her undersigned attorney, for her

Complaint against AstaTech, Inc. (“Defendant”), alleges as follows:

       1.       Plaintiff brings this Complaint contending that Defendant has violated the Family

Medical Leave Act (“FMLA”), 29 U.S.C. 2601, et seq., Americans with Disabilities Act (“ADA”),

42 U.S.C. § 12101, et seq., Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

2000e, et seq., Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951, et seq., Fair Labor

Standards Act (“FLSA”) 29 U.S.C § 201, et seq. and the Pennsylvania Minimum Wage Act of

1968 (“PMWA”) 43 P.S. § 333 et seq.

                                               PARTIES

       2.       Plaintiff Xiao Qiu is an adult residing at 2000 Veterans Highway, Apt B22

Levittown, PA 19056.

       3.       Defendant is a “private employer” and covered by the FLSA.
            Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 2 of 18




       4.       Upon information and belief, Defendant AstaTech, Inc. is a for-profit business

entity, duly organized and existing under the laws of the Commonwealth of Pennsylvania, and is

registered and licensed to engage in business, and is engaged in business, in the Eastern District

of Pennsylvania, and the Commonwealth of Pennsylvania, with a principal place of business

located in the Eastern District of Pennsylvania, and in the Commonwealth of Pennsylvania, and

an office address registered with the Pennsylvania Secretary of State of 2525 Pearl Buck Road,

Bristol, PA 19007

       5.       Upon information and belief, Defendant is a covered employer under the FLSA in

that, during the course of Plaintiff’s employment, it had an annual dollar volume of sales or

business done of at least $500,000, and has multiple employees (including, but not limited to

Plaintiff) who handle otherwise work on goods or materials that have been moved in or produced

for commerce.

       6.       Plaintiff and, upon information and belief, was an employee who were engaged in

commerce and employed by Defendant during all times relevant hereto and, as such, were

employees entitled to the FLSA’s protections. See 29 U.S.C. 203(e).

       7.       At all times relevant hereto, Defendant acted or failed to act through its agents,

servants, and/or employees thereto existing, each of whom acted at all times relevant hereto in the

course and scope of their employment with and for Defendant.

                                     JURISDICTION AND VENUE

       8.       Paragraphs 1 through 7 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       9.       On or about April 16, 2020, Plaintiff filed a Complaint with the United States Equal

Employment Opportunity Commission (the “EEOC”), thereby satisfying the requirements of 42



                                                 2
          Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 3 of 18




U.S.C. §§ 12117(a); 2000e-5(b) and (e). Plaintiff’s Complaint was docketed as EEOC Charge

Number: 530-2020-03758. Plaintiff’s Complaint was filed within one hundred and eighty (180)

days of the unlawful employment practice.

        10.     By correspondence dated December 8, 2020, Plaintiff received a Notice of Rights

to Sue from the EEOC regarding her Charge of Discrimination, advising her that she had ninety

(90) days to file suit against Defendant.

        11.     Plaintiff filed the instant matter within the relevant statutory timeline.

        12.     Plaintiff has therefore exhausted her administrative remedies and has complied with

all conditions precedent to maintaining this action.

        13.     This action is authorized and instituted pursuant to the Americans with Disabilities

Act of 1990, 42 U.S.C. § 12101, et seq.,

        14.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1343,

as it is a civil rights action arising under the laws of the United States.

        15.     This Court has jurisdiction over this action pursuant to 29 U.S.C. § 216(b), which

provides, in relevant part, that suit under the FLSA “may be maintained against any employer ...

in any Federal or State court of competent jurisdiction.” See 29 U.S.C. § 216(b).

        16.     This Court has supplemental jurisdiction over Plaintiff’s state law claims because

those claims arise out of the same nucleus of operative fact as the ADA, Title VII, FMLA, and

FLSA claims.

        17.     The venue in this District is proper pursuant to 28 U.S.C. § 1391, inasmuch as the

events giving rise to this action occurred in this District.




                                                   3
          Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 4 of 18




                                                 FACTS

       18.     Paragraphs 1 through 17 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       19.     Plaintiff began her employment with Defendant on or around October 1, 2014 in

the position of a Marketing Analyst. In or around December 2016, Plaintiff was promoted to the

position of Senior Admin II. Plaintiff received Defendant’s “Employee of the Year” award.

       20.     Throughout the course of her employment with Defendant, Plaintiff performed her

job well, receiving positive feedback regarding her performance and no justifiable discipline.

   A. Facts Related to Plaintiff’s FMLA Claim

       21.     On or about August 29, 2019, Plaintiff requested FMLA leave to fly to Wuhan,

China to care for her mother’s serious health condition.

       22.     On or about August 29, 2019, Plaintiff’s FMLA leave was approved.

       23.     Plaintiff’s FMLA leave began on September 9, 2019 and was scheduled to conclude

in November.

       24.     On or about November 22, 2019, Plaintiff requested additional leave as her father

was scheduled to have surgery.

       25.     On or about November 26, 2019, Defendant approved Plaintiff’s request for

additional FMLA.

       26.     Plaintiff returned to work at Defendant on or about December 30, 2019.

       27.     Upon Plaintiff’s return to work, Plaintiff learned that her access to the IQO system

was deactivated and despite her request that her access to the system be restored, her access was

not restored for the duration of her employment with Defendant.




                                                4
          Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 5 of 18




       28.     Plaintiff’s core job functions were made more difficult without access to the IQO

system.

       29.     Plaintiff’s employment was terminated within five (5) weeks of returning from

FLMA leave.

       30.     Defendant willfully violated the FMLA by terminating Plaintiff’s employment in

retaliation for attempting to exercise her rights to the same.

   B. Facts Related to Plaintiff’s National Origin Claim

       31.     On or about January 3, 2020, Defendant granted Plaintiff’s request to use PTO time

to visit her father in her native city of Wuhan, China, from on or about January 22, 2020 until

January 29, 2020.

       32.     On or about January 21, 2020, Rona Yang (“Ms. Yang), Defendant’s owner

instructed Plaintiff not to visit China because of concerns regarding Covd-19. Ms. Yang also stated

that if Plaintiff visited China that Plaintiff would be required to provide medical proof that Plaintiff

was able to work. Ms. Yang did not specify what records would be required.

       33.     As of January 21, 2020, the Center for Disease Control (“CDC”) had not instituted

any sort of travel advisory or medical screenings with regard to people who were traveling to or

from Wuhan, China.

       34.     On January 23, 2020, Plaintiff arrived in Beijing; however, as access to Wuhan,

China was cut-off Plaintiff did not leave the airport in Beijing and boarded a plane the on the

morning of January 24, 2020 to return to the United States of America.

       35.     On January 24, 2020, Plaintiff arrived back in Pennsylvania and attempted to return

to her job at Defendant.




                                                   5
          Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 6 of 18




       36.     Defendant refused to allow Plaintiff to return to work until certain conditions were

met: 1) Plaintiff had to self-quarantine, 2) Plaintiff was given a vague directive to provide medical

records including a doctor’s note indicating that she did not have Covid-19, 3) Plaintiff was

required to provide Defendant with documentation outlining every moment of her less than twenty-

four (24) hour stay in Beijing, China.

       37.     These restrictions and requirements were only placed on Plaintiff. By way of an

example, in early-2020, Pinghua Shen (“Ms. Shen”), another one of Defendant’s employees,

visited Shanghai, China for about 18 days during which time she cared for a family member who

was hospitalized.

       38.     Hospitals are known as places in which transmission of diseases including Covid-

19 is especially prevalent.

       39.     Defendant never asked Ms. Shen or any other person not from Wuhan, China to

quarantine or provide medical records.

   C. Facts Related to Plaintiff’s Termination

       40.     On or about January 30, 2020, Plaintiff returned to work.

       41.     On or about January 31, 2020, Tuo Zhao (“Ms. Zhao”), Plaintiff’s former

supervisor, left her employment with Defendant after giving her two-weeks’ notice.

       42.     On or about February 3, 2020, Plaintiff was told that her former position was being

eliminated. At that time, Plaintiff was offered a choice of the following jobs with Defendant: 1) a

new and lower paying role, 2) a job with limited career advancement but with pay similar to her

existing job, 3) a role that offered pay similar to her existing job, but for which Plaintiff lacked the

proper background. Plaintiff was given until February 5, 2020 to decide on taking a new role.




                                                   6
            Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 7 of 18




          43.   On or about February 5, 2020, before Plaintiff could respond to the offer, Defendant

told Plaintiff that the offer of a new role was rescinded. During the same meeting, Defendant

terminated Plaintiff’s employment.

          44.   Upon information and belief, Defendant hired four (4) new employees since

August 2019. One of the new employees was brought in to assume a large portion of Defendant’s

duties.

   D. Facts Related to Plaintiff’s FLSA/PMWA Claim

          45.   Plaintiff regularly worked forty-two (42) hours a week but was only paid for forty

(40) hours a week of work.

          46.   In violation of the provisions of the FLSA, Defendant failed to pay Plaintiff

compensation and/or overtime compensation for all hours worked over forty (40) in a week.

          47.   In violation of the FLSA, Defendant failed to pay Plaintiff for work performed after

her scheduled shift was supposed to end.

          48.   Defendant failed to pay Plaintiff at a rate of at least 1.5 times their regular rate of

pay for each hour that they worked in excess of forty (40) hours in a work week.

          49.   Plaintiff was not an employee who was responsible for making high-level

administrative decisions, rather her job entailed performing tasks like preparing data for new

purchase, cleaning large amounts of raw data from internal systems and speaking with outsourcing

partners.

          50.   In violation of the FLSA, Defendant also failed to accurately track, record, and

report the hours worked by Plaintiff. This policy and practice of Defendant is unequivocal evidence

of Defendant’s willful and improper failure to follow the provisions of the FLSA.




                                                  7
         Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 8 of 18




       51.     Plaintiff calculated that she worked 312 hours of unpaid time for Defendant and is

owed $9,675.12 in unpaid wages.

   E. Facts Related to Plaintiff’s ADA/PHRA Claim

       52.     Beginning on or about January 23, 2020, it is believed that Defendant began

regarded Plaintiff as having Covid-19.

       53.     As Plaintiff was the only employee that Defendant asked to engage in certain health

protocols, it is believed that Defendant regarded Plaintiff as having Covid-19.

       54.     The question as to whether or not Covid-19 is a disability has not been adjudicated

before a U.S. Court. However, Covid-19 fits within the ADA’s definition of disability as they

substantially limit Plaintiff in one or more major bodily function, including but not limited

difficulty being around other people, working, and breathing.

       55.     At no point did Defendant engage in an interactive process with Plaintiff in an effort

to find a reasonable accommodation as is required by the ADA.

       56.     It is believed and therefore averred that Defendant terminated Plaintiff because of

her disability, because Defendant regarded her as being disabled, and/or because of Plaintiff’s

record of impairment in violation of the ADA and the PHRA.

   F. Facts Related to Plaintiff’s Damages

       57.     Plaintiff has, because of Defendant’s wrongful termination of Plaintiff’s

employment and struggled to obtain other employment.

       58.     As a result of Defendant’s deliberate, willful, malicious, and unlawful actions,

Plaintiff has suffered damages, including, but not limited to, loss of employment, promotion

benefits, earnings and earnings potential, loss of potential bonuses, and other economic damages,




                                                 8
          Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 9 of 18




and has also suffered mental anguish, emotional pain and suffering, emotional distress,

humiliation, and damage to reputation.

                                    COUNT I
               VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT
                              29 U.S.C. 2601, et seq.
                       INTERFERENCE AND RETALIATION

        59.    Paragraphs 1 through 58 are hereby incorporated by reference as though the same

were fully set forth at length herein.

        60.    As described above, Defendant approved Plaintiff’s utilization of the FMLA by

permitting Plaintiff to use leave pursuant to the FMLA.

        61.    Defendant offered Plaintiff FMLA leave and Plaintiff utilized this offer as such the

doctrine of equitable estoppel renders the Plaintiff eligible for the purposes of this litigation.

        62.    Defendant violated the FMLA by terminating Plaintiff for taking FMLA-qualifying

leave and/or in retaliation utilizing the FMLA.

        63.    The aforementioned actions of Defendant constitute both interference and

retaliation violations of the FMLA.

        64.    As a result of Defendant’s actions, Plaintiff has suffered significant damages.

        65.    Plaintiff has, because of Defendant’s wrongful termination of Plaintiff’s

employment, has suffered significant wage losses and was unemployed for a significant period of

time.

        WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter a judgment in her favor and against Defendant, and

grant her the maximum relief allowed by the law, including, but not limited to:

        1)     Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

                                                   9
         Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 10 of 18




       2)      Liquidated damages;

       3)      Plaintiff’s costs, disbursements, and reasonable attorneys’ fees incurred in

prosecuting this action;

       4)      Pre-judgment interest in an appropriate amount; and

       5)      Such other and further relief as is just and equitable under the circumstances.


                                            COUNT II
                              AMERICANS WITH DISABILITIES ACT
                                     42 U.S.C. § 12101, et seq.
                              DISCRIMINATION AND RETALIATION

       66.     Paragraphs 1 through 65 are hereby incorporated by reference as though the same

were fully set forth at length herein.

       67.     At all times relevant hereto, Plaintiff was an employee within the meaning of the

Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

       68.     At all times relevant hereto, Defendant had at least fifteen (15) employees.

       69.     Plaintiff is a qualified individual with a disability within the meaning of the ADA.

       70.     As described above, Plaintiff’s disability substantially limits Plaintiff in one or

more major life activities.

       71.     As Plaintiff advised Defendant of her disability, Defendant was aware of Plaintiff’s

disability and/or regarded Plaintiff as being disabled.

       72.     By reason of the foregoing, Defendant, through its agents, officers, servants, and/or

employees, has violated the ADA by terminating Plaintiff on account of her disabilities, because

it regarded her as being disabled within the meaning of the ADA, and/or in retaliation for plaintiff’s

requesting a reasonable accommodation.

       73.     Plaintiff’s assertion that she was unlawfully terminated is supported by the

proximity in time between Plaintiff advising Defendant of her disability and Defendant taking

                                                 10
           Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 11 of 18




adverse employment action. Upon learning of Plaintiff’s disability, Defendant advised Plaintiff

not to show-up to work. Within twelve (12) days of learning of Plaintiff’s disability, Defendant

terminated Plaintiff.

          74.   As a result of Defendant’s deliberate, unlawful, and malicious acts as set forth

above, Plaintiff has suffered loss of employment, earnings, earnings potential, raises, and other

significant economic benefits, along with emotional pain and suffering, emotional distress, and

humiliation.

          WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

          A.    Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

          B.    Punitive, compensatory, and/or exemplary damages in an amount to be determined

at trial, but sufficient to punish Defendant for its intentional, negligent, willful, wanton, and/or

malicious conduct;

          C.    Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

matter;

          D.    Pre-judgment interest in an appropriate amount;

          E.    Such other and further relief as is just and equitable under the circumstances; and

          F.    Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth by

applicable federal law.




                                                 11
         Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 12 of 18




                                        COUNT III
                         THE PENNSYLVANIA HUMAN RELATIONS ACT
                                   43 P.S. § 951, ET SEQ.
                            DISCRIMINATION AND RETALIATION

        75.    Paragraphs 1 through 74 are hereby incorporated by reference, as though the same

were fully set forth at length herein.

        76.    Plaintiff is a qualified individual with a disability within the meaning of the

Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

        77.    As described above, Plaintiff’s disability substantially limited Plaintiff in one or

more major life activities.

        78.    As Plaintiff advised Defendant of her disability, Defendant was aware of Plaintiff’s

disability and/or regarded Plaintiff as being disabled.

        79.    The facts surrounding Plaintiff’s termination, many of which are highlighted above,

support Plaintiff’s contention that Defendant retaliated against Plaintiff for her requests to be

reasonably accommodated and/or on the basis of her actual and/or perceived disability.

        80.    As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation.

        81.    The conduct described above constitutes a violation of the Pennsylvania Human

Relations Act, 43 P.S. § 955, et seq., and affords Plaintiff the opportunity to seek any and all

remedies available under said Act.

        WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:




                                                 12
           Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 13 of 18




          A.    Back wages, front pay, and bonuses in an amount to be determined at trial, but not

less than one hundred and fifty thousand dollars ($150,000.00);

          B.    Compensatory damages in an amount to be determined at trial;

          C.    Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

action;

          D.    Pre-judgment interest in an appropriate amount; and

          E.    Such other and further relief as is just and equitable under the circumstances;

          F.    Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages as set forth by

applicable law.

                                     COUNT IV
                           FAIR LABOR STANDARDS ACT
                                29 U.S.C § 201, et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION


          82.   Paragraphs 1 through 81 are hereby incorporated by reference, as though the same

were fully set forth at length herein.

          83.   Section 207(a)(1) of the FLSA states that employees must be paid overtime, equal

to 1.5 times the employee’s regular rate of pay, for all hours worked in excess of (40) forty hours

per week.

          84.   As a matter of practice, Defendant required Plaintiff to work in excess of forty (40)

hours per week. Plaintiff was denied overtime compensation for compensable work performed in

excess of forty (40) hours per week, in violation of the FLSA.

          85.   Defendant also failed to pay Plaintiff for all hours worked, including for work

performed for Defendant during their unpaid meal breaks and after their scheduled shifts ended.

          86.   The foregoing actions of Defendant violate the FLSA.

                                                 13
        Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 14 of 18




       87.     Defendant’s actions were willful, not in good faith, and in reckless disregard of

clearly applicable FLSA provisions.

       88.     Defendant is liable to Plaintiff for actual damages, liquidated damages, and other

equitable relief, pursuant to 29 U.S.C. 216(b), as well as reasonable attorney’s fees, costs, and

expenses.

       WHEREFORE, Plaintiff prays for the following relief:

       A.      Adjudicating and declaring that Defendant’s conduct as set forth herein and above

is in violation of the FLSA;

       B.      Adjudicating and declaring that Defendant violated the FLSA by failing to pay

compensation and/or overtime pay to Plaintiff for compensable hours in excess of (40) forty

hours per week and for all hours worked;

       C.      Awarding Plaintiff back pay wages and/or overtime wages in an amount

consistent with the FLSA;

       D.      Awarding Plaintiff liquidated damages in accordance with the FLSA;

       E.      Awarding Plaintiff reasonable attorney’s fees and all costs of this action, to be

paid by Defendant, in accordance with the FLSA;

       F.      Awarding pre-and post-judgment interest and court costs as further allowed by

law;


       F.      For all additional general and equitable relief to which Plaintiff may be entitled.




                                                14
         Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 15 of 18




                                     COUNT V
                     PENNSYLVANIA MINIMUM WAGE ACT OF 1968
                                 43 P.S. § 333 et seq.
                     FAILURE TO PAY OVERTIME COMPENSATION

        89.     Paragraphs 1 through 88 are hereby incorporated by reference as though same were

fully set forth at length herein.

        90.     The Pennsylvania Minimum Wage Act provides that employers must pay certain

“minimum wages,” including overtime wages, to its employees. See 43 P.S. § 333.113.

        91.     The Pennsylvania Minimum Wage Act further provides that “employees shall be

paid for overtime not less than one and one half times the employee’s regular rate” for hours

worked in excess of forty (40) hours in a workweek. See 43 P.S. § 333.113.

        92.     By its actions alleged above, Defendant has violated the provisions of the

Pennsylvania Minimum Wage Act of 1968 by failing to properly pay overtime compensation and

for failing to properly pay Plaintiff for all hours’ work.

        93.     As a result of Defendant’s unlawful acts, Plaintiff have been deprived of overtime

compensation in amounts to be determinate at trial, and are entitled to recovery of such amounts,

together with interest, costs and attorney’s fees pursuant to Pennsylvania Minimum Wage Act of

1968, 43 P.S. § 333.113.

        WHEREFORE, Plaintiff, pray for judgment against Defendant as follows:

        A.      An award to Plaintiff for the amount of unpaid overtime compensation to which

she is entitled, including interest thereon, and penalties subject to proof;

        C.      An award to Plaintiff of reasonable attorney’s fees and costs pursuant to the

Pennsylvania Minimum Wage Act; and

        D.      An award to Plaintiff for any other damages available to her under applicable

Pennsylvania law, and all such other relief as this Court may deem proper.

                                                  15
         Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 16 of 18




                                       COUNT IV
                      TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                 42 U.S.C. § 2000e, et seq.
                          NATION ORIGIN DISCRIMINATION

       94.     Paragraphs 1 through 93 are hereby incorporated by reference, as though the same

were fully set forth at length herein.

       95.     Defendant violated Title VII of the Civil Rights Act of 1964, 42 U.S.C § 2000e, et

seq., in that Defendant unlawfully and illegally discriminated against Plaintiff on the basis of her

national origin (from the Wuhan region of China), a protected class under Title VII.

       96.     Title VII case law is supportive of a reading of the term “national origin” to protect

a person against discrimination based on the region of the country that they are originally from

Roach v. Dresser Ind. Valve & Instrument Division 494 F.Supp. 215 (1980).

       97.     Defendant acted with malice and with reckless indifference to Plaintiff’s civil rights

and emotional and physical well-being.

       98.     Defendant terminated Plaintiff on the basis of her national origin.

       99.     Because of Defendant’s unlawful acts, Plaintiff suffered damage in the form of,

inter alia, loss of past and future wages and compensation, loss of reputation and standing in the

professional community, personal humiliation, embarrassment, and loss of life’s enjoyment.

       100.    As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, promotion benefits, earnings and earnings

potential, and loss of other significant economic benefits.

       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in her favor and against Defendant and grant

the maximum relief allowed by law, including, but not limited to:




                                                16
           Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 17 of 18




          (A)    Back wages, front pay, loss of health and retirement benefits, raises, and bonuses

in an amount to be determined at trial, but no less than One Hundred and Fifty Thousand Dollars

($150,000.00);

          (B)    Compensatory damages;

          (C)    Plaintiff’s costs, disbursements, and attorney’s fees incurred in prosecuting this

action;

          (D)    Pre-judgment interest in an appropriate amount; and

          (E)    Such other and further relief as is just and equitable under the circumstances.




                                            JURY DEMAND

          Plaintiff hereby demands a trial by jury as to all issues so triable.



                                                         Respectfully submitted,



                                                         MURPHY LAW GROUP, LLC


                                                 By:     /s/ Andrew Condiles
                                                         Andrew Condiles, Esquire
                                                         Michael Murphy, Esquire
                                                         Eight Penn Center, Suite 2000
                                                         1628 John F. Kennedy Blvd.
                                                         Philadelphia, PA 19103
                                                         Phone: (267) 273-1054
                                                         acondiles@phillyemploymentlawyer.com
                                                         murphy@phillyemploymentlawyer.com
                                                         Attorneys for Plaintiff
Dated: January 4, 2021




                                                    17
         Case 2:21-cv-00043-KSM Document 1 Filed 01/06/21 Page 18 of 18




                            DEMAND TO PRESERVE EVIDENCE
       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to her potential claims and her claims to damages,

to any defenses to same, including, but not limited to electronic data storage, employment files,

files, memos, job descriptions, text messages, e-mails, spreadsheets, images, cache memory,

payroll records, paystubs, time records, timesheets, and any other information and/or data which

may be relevant to any claim or defense in this litigation.




                                                 18
